El Juez PresideNte, Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada, á excepción del último.
Resultando: que citados los colindantes y anteriores due-ños, á excepción de los herederos de Don José María y de Don Fermín Carrasquillo, de Don Agustín y Don Matías González Riera, y los hermanos Cruz, que lo fueron en la persona de otros individuos, que manifestó el promovente llevaban su representación, sin acreditarla; publicados los edictos y practicada la información testifical, se pasó el expe-diente al Ministerio Fiscal, quien no se opuso á su aprobación.
Considerando: que no habiéndose cumplido en la citación de los anteriores dueños de los terrenos, ó de sus causa-ha-bientes, las prescripicones del artículo 395, y regla 5a. del 391, de la Ley Hipotecaria de esta Isla, según las que los dueños anteriores ó sus causa-habientes, beben ser citados *488para la información en su propia persona, si fuere .conocido su domicilio, ó en otro caso,, por edictos, se 'ha incurrido en en la sustanciación de este expediente en un defecto capital que impide la aprobación de la información propuesta.
Vistos los artículos citados de la Ley Hipotecaria vigente en esta Isla.
Fallamos-, que debemos confirmar y confirmamos la reso-lución apelada de 15 de Mayo del año próximo pasado, en cuanto por ella^se declara no haber lugar á la declaratoria de dominio solicitada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.